
	
		II
		110th CONGRESS
		2d Session
		S. 3534
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Dodd (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the expansion of Federal programs to
		  prevent and manage vision loss, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vision Preservation Act of
			 2008.
		2.Findings; sense
			 of Congress
			(a)FindingsThe Congress finds as follows:
				(1)An estimated 80
			 million Americans have a potentially blinding eye disease, and more than 19.1
			 million Americans report trouble seeing, even with eye glasses or contacts. At
			 least 1.1 million Americans are legally blind, and 200,000 Americans experience
			 profound vision loss. Refractive errors affect approximately one third of
			 persons 40 years or older in the United States. Visual impairment is one of the
			 10 more frequent causes of disability in the United States.
				(2)While it is
			 believed that half of all blindness can be prevented, the number of Americans
			 who are blind or visually impaired is expected to double by 2030.
				(3)Vision loss can,
			 especially without appropriate rehabilitation and skills training,
			 significantly impact an individual’s ability to conduct activities of daily
			 living, as well as developmental learning, communicating, working, health, and
			 quality of life.
				(4)One in twenty
			 preschoolers experience visual impairment which, if unaddressed, can affect
			 learning ability, personality, and adjustment in school.
				(5)It is estimated
			 that blindness and visual impairment cost the Federal Government more than $4
			 billion annually in benefits and lost taxable income, and cost the United
			 States economy approximately $51.4 billion annually in direct medical costs,
			 direct nonmedical costs, and indirect costs such as lost productivity and
			 wages.
				(6)Vision
			 rehabilitation helps people with vision loss to live safely and independently
			 at home and in the community, reduce medication errors, cook and perform other
			 daily activities reliably, and avoid accidents which may lead to injury or even
			 the onset of additional disabilities, especially among older persons living
			 with vision loss.
				(7)Recognizing that
			 the Nation requires a public health approach to visual impairment, the
			 Department of Health and Human Services dedicated a portion of its Healthy
			 People 2010 initiative to vision. The initiative set out as a goal the
			 improvement of the Nation’s visual health through prevention, early detection,
			 treatment, and rehabilitation.
				(8)Greater efforts
			 must be made at the Federal, State, and local levels to increase awareness of
			 vision loss and its causes, its impact, the importance of early diagnosis,
			 treatment, and rehabilitation, and effective prevention strategies.
				(b)Sense of
			 CongressIt is the sense of the Congress that the Nation must
			 have a full-scale integrated public health strategy to comprehensively address
			 vision loss and its causes that, at a minimum, includes the following:
				(1)Communication and
			 education.
				(2)Surveillance,
			 epidemiology, and prevention research.
				(3)Programs,
			 policies, and systems change.
				3.Vision Loss
			 PreventionPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317S the following:
			
				317T.Preventive
				health measures with respect to vision loss
					(a)Communication
				and Education
						(1)In
				generalThe Secretary, acting through the Centers for Disease
				Control and Prevention, the Health Resources and Services Administration, and
				the National Institutes of Health, shall expand and intensify programs to
				increase awareness of vision problems, including awareness of—
							(A)the impact of
				vision problems; and
							(B)the importance of
				early diagnosis, management, and effective prevention and rehabilitation
				strategies.
							(2)ActivitiesIn
				carrying out this subsection, the Secretary may—
							(A)conduct public
				service announcements and education campaigns;
							(B)enter into
				partnerships with eye-health professional organizations and other
				vision-related organizations;
							(C)conduct community
				disease prevention campaigns;
							(D)conduct testing,
				evaluation, and model training for vision screeners based on scientific
				studies; and
							(E)evaluate
				strategies to reduce barriers to access to treatment by optometrists and
				ophthalmologists.
							(3)EvaluationIn
				carrying out this subsection, the Secretary shall—
							(A)establish
				appropriate measurements for public awareness of vision problems;
							(B)establish
				appropriate measurements to determine the effectiveness of existing campaigns
				to increase awareness of vision problems;
							(C)establish
				quantitative benchmarks for determining the effectiveness of activities carried
				out under this subsection; and
							(D)not later than 12
				months after the date of the enactment of this section, submit a report to the
				Congress on the results achieved through such activities.
							(b)Surveillance,
				Epidemiology, and Health Services research
						(1)In
				generalThe Secretary shall expand and intensify activities to
				establish a solid scientific base of knowledge on the prevention, control, and
				rehabilitation of vision problems and related disabilities.
						(2)ActivitiesIn
				carrying out this subsection, the Secretary may—
							(A)create a national
				ongoing surveillance system;
							(B)identify and test
				screening modalities;
							(C)evaluate
				strategies to reduce barriers to access to treatment by optometrists,
				ophthalmologists, and other vision rehabilitation professionals;
							(D)evaluate the
				efficacy and cost-effectiveness of current and future interventions and
				community strategies;
							(E)update and improve
				knowledge about the true costs of vision problems and related disabilities;
				and
							(F)require the
				Surgeon General to assess the state of vision care and vision rehabilitation in
				the United States.
							(c)Programs,
				Policies, and Systems
						(1)In
				generalThe Secretary shall
				expand and intensify research within the Centers for Disease Control and
				Prevention on the prevention and management of vision loss.
						(2)ActivitiesIn
				carrying out this subsection, the Secretary may—
							(A)build partnerships
				with voluntary health organizations, nonprofit vision rehabilitation agencies,
				Federal, State, and local public health agencies, eye-health professional
				organizations, and organizations with an interest in vision issues;
							(B)work with health
				care systems to better address vision problems and associated disabilities;
				and
							(C)award grants for
				community outreach regarding vision loss to health care institutions and
				national vision organizations with broad community
				presence.
							.
		4.Expansion of
			 vision programs under the Maternal and Child Health Service Block Grant
			 programSection 501(a)(3) of
			 the Social Security Act (42 U.S.C. 701(a)(3)) is
			 amended—
			(1)by striking
			 and at the end of subparagraph (E);
			(2)by striking the
			 period at the end of subparagraph (F) and inserting , and;
			 and
			(3)by adding at the
			 end the following new subparagraph:
				
					(G)introduce core performance measures on eye
				health by incorporating vision screening and examination standards into State
				programs under this title, based on scientific
				studies.
					.
			5.Prevention and
			 Treatment for Underserved, Minority, and Other Populations
			(a)Expansion and
			 intensification of vision programsThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall expand and
			 intensify programs targeted to prevent vision loss, treat eye and vision
			 conditions, and rehabilitate people of all ages who are blind or partially
			 sighted in underserved and minority communities, including the
			 following:
				(1)Vision care
			 services at community health centers receiving assistance under section 330 of
			 the Public Health Service Act (42 U.S.C. 254b).
				(2)Vision
			 rehabilitation programs at vision rehabilitation agencies, eye clinics, and
			 hospitals.
				(b)Voluntary
			 guidelines for vision screeningThe Secretary, in consultation with
			 eye-health professional organizations and other vision-related organizations,
			 shall develop voluntary guidelines to ensure the quality of vision screening
			 and appropriate referral for comprehensive eye examinations and subsequent
			 vision rehabilitation services.
			6.Vision
			 Rehabilitation Professional Development Grants
			(a)AuthorityThe
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) may make grants to eligible institutions of higher
			 education or nonprofit organizations for the purpose of activities described in
			 subsection (b) relating to vision rehabilitation professional
			 development.
			(b)Use of
			 fundsThe Secretary may not make a grant to an institution of
			 higher education or a nonprofit organization under this section unless the
			 institution or organization agrees to use the grant for the following:
				(1)Developing and
			 offering preparatory and continuing education training opportunities
			 (incorporating state-of-the-art approaches, technologies, and therapies to meet
			 the unique needs of older adults with vision loss) in—
					(A)geriatrics among vision rehabilitation
			 professionals, including professionals in the vision rehabilitation therapy,
			 orientation and mobility, and low vision therapy fields; and
					(B)vision rehabilitation among occupational
			 therapists and others in related rehabilitation and health disciplines.
					(2)Conducting, and
			 disseminating the findings and conclusions of, research on the effectiveness of
			 preparatory and continuing education training under paragraph (1).
				(3)Developing and disseminating
			 interdisciplinary course curricula for use in the preparation of new
			 professionals in vision rehabilitation, occupational therapy, and related
			 rehabilitation and health disciplines.
				(4)Educating
			 physicians, nurses, and other health care providers about the value of vision
			 rehabilitation, to increase appropriate referral by such professionals for the
			 full range of vision rehabilitation services available to older individuals
			 with vision loss.
				(c)EligibilityTo
			 be eligible to receive a grant under this section, an entity shall be a
			 university, academic medical center, national or regional nonprofit
			 organization, community rehabilitation provider, or allied health education
			 program, or a consortium of such entities, that—
				(1)offers or
			 coordinates education or training activities among professionals described in
			 subsection (b)(1); or
				(2)agrees to use the
			 grant to expand its capacity to coordinate such activities.
				(d)Distribution of
			 grantsIn awarding grants under this section, the Secretary shall
			 ensure that grantees offer or coordinate training for current and emerging
			 professionals—
				(1)from a variety of
			 geographic regions and a range of different types and sizes of settings and
			 facilities, including settings and facilities located in rural, urban, and
			 suburban areas; and
				(2)serving a variety
			 of populations of older individuals with vision loss, including racial and
			 ethnic minorities, low-income individuals, and other underserved
			 populations.
				(e)ApplicationTo
			 seek a grant under this section, an entity shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require.
			
